Exhibit 10.44

 

LOGO [g447263g14q62.jpg]

January 5, 2012

PERSONAL AND CONFIDENTIAL

Mr. Rob Colby

President, Americas

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, California 92649

 

Re: Continued Employment at Quiksilver, Inc.

Dear Rob:

This letter (“Agreement”) will confirm our understanding and agreement regarding
your continued employment with Quiksilver, Inc. (“Quiksilver” or the “Company”),
effective on and after January 5, 2012 (“Commencement Date”). This Agreement
completely supersedes and replaces any existing or previous oral or written
employment agreements, express or implied, between you and the Company.

 

  1. Position; Exclusivity. The Company hereby agrees to continue to employ you
as its President, Americas, reporting to the Chief Executive Officer of
Quiksilver. During your employment with Quiksilver, you will devote your full
professional and business time, interest, abilities and energies to the Company
and will not render any services to any other person or entity, whether for
compensation or otherwise, or engage in any business activities competitive with
or adverse to the Company’s business or welfare, whether alone, as an employee;
as a partner; as a member or manager; as a shareholder, officer or director of
any other corporation; or as a trustee, fiduciary or in any other similar
representative capacity of any other entity without the prior written consent of
the Chief Executive Officer.

 

  2. Base Salary. Your base salary will be $33,333.33 per month ($400,000 on an
annualized basis), less applicable withholdings and deductions, paid on the
Company’s regular payroll dates. Your base salary will be reviewed at the time
management salaries are reviewed periodically and may be adjusted (but not below
$33,333.33 per month) at the Company’s discretion in light of the Company’s
performance, your performance, market conditions and other factors deemed
relevant by the Company’s Board of Directors or the Compensation Committee of
the Board of Directors (“Compensation Committee”).



--------------------------------------------------------------------------------

  3. Annual Discretionary Bonus. For each full fiscal year of employment with
the Company (currently ending October 31), you shall be eligible for a
discretionary bonus award pursuant to the Company’s Incentive Compensation Plan,
the specific terms and conditions of such award to be approved by the Board of
Directors or the Compensation Committee at the time of the bonus award. Any
payment received in connection with a bonus award shall be paid within thirty
(30) days following the date the Company publicly releases its annual audited
financial statements, but in no event later than March 15 of the calendar year
following the fiscal year for which the bonus is awarded. Any bonus payments
shall be less applicable withholdings and deductions.

 

  4. Vacation. Since Quiksilver does not have a vacation policy for executives
of your level, no vacation days are earned or accrued by you.

 

  5. Health and Disability Insurance. You (and any eligible dependents you
select) will be covered by the Company’s group health insurance programs on the
same terms and conditions applicable to comparable employees. You will also be
covered by the long-term disability plan for senior executives on the same terms
and conditions applicable to comparable employees. The Company reserves the
right to change, modify, or eliminate such coverages in its discretion.

 

  6. Clothing Allowance. You will be provided a clothing allowance of $5,000 per
year at the Company’s wholesale prices.

 

  7. Stock Options. You shall continue to be eligible to participate in
Quiksilver’s Stock Incentive Plan, or any successor equity plan. The amount and
terms of any restricted stock, stock options, stock appreciation rights or other
interests to be granted to you will be determined by the Board of Directors or
the Compensation Committee in its discretion and covered in separate agreements,
but shall be substantially similar to those granted to other senior executives
of Quiksilver of equivalent level. Stock options granted to you after the
Commencement Date through the termination of your employment shall provide that
if you are terminated by the Company without Cause (as hereinafter defined), as
a result of your death or permanent disability, or if you terminate your
employment for Good Reason (as hereinafter defined), any such options
outstanding will automatically vest in full on an accelerated basis so that the
options will immediately prior to such termination become exercisable for all
option shares and remain exercisable until the earlier to occur of (i) the first
anniversary of such termination, (ii) the end of the option term, or
(iii) termination pursuant to other provisions of the applicable option plan or
agreement (e.g., a corporate transaction).

 

  8. Life Insurance. The Company will pay the premium on a term life insurance
policy on your life with a company and policy of its choice, and a beneficiary
of your choice, in the face amount determined by the Company of not less than
$2,000,000. The Company’s obligation to obtain and maintain this insurance is
contingent upon your establishing and maintaining insurability, and it is not
required to pay premiums for such a policy in excess of $5,000 annually.

 

-2-



--------------------------------------------------------------------------------

  9. Term and Termination.

(a) The term of this Agreement is from the Commencement Date through and
including October 31, 2016, at which time this Agreement (and your employment)
shall automatically terminate without any additional notice; provided, however,
that subject to the provisions herein, either you or Quiksilver may terminate
your employment at will and with or without Cause (as defined below) upon
written notice at any time for any reason (or no reason); provided further,
however, that you agree to provide the Company with thirty (30) days advance
written notice of your resignation (during which time the Company may elect, in
its discretion, to relieve you of all duties and responsibilities). This at-will
aspect of your employment relationship can only be changed by an individualized
written agreement signed by both you and an officer of the Company authorized to
do so by the Board of Directors or the Compensation Committee.

(b) The Company may also terminate your employment immediately, upon written
notice, for Cause, which shall include, but not be limited to, (i) your death
(in which case written notice of termination of employment is not required),
(ii) your permanent disability which renders you unable to perform the essential
functions of your position even with reasonable accommodation, (iii) willful
misconduct in the performance of your duties, (iv) commission of a felony or
violation of law involving moral turpitude or dishonesty, (v) self-dealing,
(vi) willful breach of duty, (vii) habitual neglect of duty, or (viii) a
material breach by you of your obligations under this Agreement. If the Company
terminates your employment for Cause, or you terminate your employment other
than for Good Reason (as defined below), you (or your estate or beneficiaries in
the case of your death) shall receive your base salary and other benefits earned
and accrued prior to the termination of your employment and, in the case of a
termination pursuant to subparagraphs (i) or (ii) only, a pro rata portion of
your bonus, if any, as provided in Paragraph 3 for the fiscal year in which such
termination occurs, less applicable withholdings and deductions, which shall be
payable not later than the effective date of your termination, and you shall
have no further rights to any other compensation or benefits hereunder on or
after the termination of your employment.

“Good Reason” for you to terminate employment means a voluntary termination as a
result of (i) the assignment to you of duties materially inconsistent with your
position as set forth above without your consent, (ii) a material change in your
reporting level from that set forth in this Agreement without your consent,
(iii) a material diminution of your authority without your consent, (iv) a
material breach by the Company of its obligations under this Agreement, (v) a
failure by the Company to obtain from any successor, before the succession takes
place, an agreement to assume and perform the obligations contained in this
Agreement, or (vi) the Company requiring you to be based (other than

 

-3-



--------------------------------------------------------------------------------

temporarily) at any office or location outside of the Southern California area
without your consent. Notwithstanding the foregoing, Good Reason shall not exist
unless you provide the Company written notice of termination on account thereof
within ninety (90) days following the initial existence of one or more of the
conditions described in clauses (i) through (vi) and, if such event or condition
is curable, the Company fails to cure such event or condition within thirty
(30) days of such written notice.

(c) If (i) Quiksilver elects to terminate your employment without Cause prior to
October 31, 2016, (ii) this Agreement automatically terminates on October 31,
2016, and your employment terminates effective the same date for any reason,
voluntarily or involuntarily, or (iii) if you terminate your employment with the
Company for Good Reason within six (6) months of the action constituting Good
Reason, the Company will (x) pay the full amount of any unpaid discretionary
bonus that was earned from the preceding fiscal year, if any, at the time annual
bonuses are paid to other executives, but in no event later than March 15 of the
calendar year following the fiscal year for which the bonus is awarded, and
(y) if your termination of employment pursuant to this Paragraph 9(c)
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h), (A) continue to pay your base salary (but not
any employment benefits) on its regular payroll dates for a period of eighteen
(18) months, less applicable withholdings and deductions, and (B) pay you a pro
rata portion of the bonus adopted pursuant to Paragraph 3, if any, for the
fiscal year in which such termination occurs, less applicable withholdings and
deductions. In order for you to be eligible to receive the payments specified in
clause (y) of the foregoing provision of this Paragraph 9(c), you must execute a
general release of claims in a form reasonably acceptable to the Company
(“General Release”), provided, however, that the General Release may exclude any
claims for indemnification, advancement of expenses, or insurance that you may
then have pursuant to the Company’s or any subsidiary’s certificate of
incorporation or bylaws, any indemnity agreement, or policy of insurance. The
General Release must become effective within fifty-two (52) days following your
separation from service or such earlier date as required by the General Release
(such deadline, the “Release Deadline”). Subject to Paragraph 9(e) below, any
severance payments or benefits or other payments to which you are entitled
during such fifty-two (52) day period shall be paid by the Company to you in
full arrears without interest on the fifty-third (53rd) day following your
separation from service or such later date as is required to avoid the
imposition of additional taxes, penalties or interest under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). You shall have no
further rights to any other compensation or benefits hereunder on or after the
termination of your employment. You shall not have a duty to seek substitute
employment, and the Company shall not have the right to offset any compensation
due you against any compensation or income received by you after the date of
such termination.

 

-4-



--------------------------------------------------------------------------------

(d) In the event that any payment or benefit received or to be received by you
from the Company (collectively, the “Payments”) would constitute a parachute
payment within the meaning of Section 280G(b)(2)(A) of the Code, then the
following limitation shall apply:

The aggregate present value of those Payments shall be limited in amount to the
greater of the following dollar amounts (the “Benefit Limit”):

(i) 2.99 times your Average Compensation (as defined below), or

(ii) the amount which yields you the greatest after-tax amount of Payments under
this Agreement after taking into account any excise tax imposed under Code
Section 4999 on those Payments.

The present value of the Payments will be measured as of the date of the
separation from service and determined in accordance with the provisions of Code
Section 280G(d)(4).

Average Compensation means the average of your W-2 wages from the Company for
the five (5) calendar years completed immediately prior to the calendar year in
which the separation from service is effected. Any W-2 wages for a partial year
of employment will be annualized, in accordance with the frequency which such
wages are paid during such partial year, before inclusion in Average
Compensation.

If the Payments do not constitute a parachute payment, the provisions of this
Paragraph 9(d) shall not apply to such Payments,

(e) Notwithstanding the foregoing, to the extent the Company reasonably
determines that any payment or benefit under this Agreement is subject to
Section 409A of the Code, such payment or benefit shall be made at such times
and in such forms as the Company reasonably determines are required to comply
with Code Section 409A (including, without limitation, in the case of a
“specified employee” within the meaning of Code Section 409A, any payments that
would otherwise be made during the six-month period following separation of
service will be paid in a lump sum on the first business day after the end of
the six-month period) and the Treasury Regulations and the transitional relief
thereunder; provided, however, that in no event will the Company be required to
provide you with any additional payment or benefit in the event that any of your
payments or benefits trigger additional income tax under Code Section 409A or in
the event that the Company changes the time or form of your payments or benefits
in accordance with this paragraph.

 

  10.

Trade Secrets; Confidential and/or Proprietary Information. The Company owns
certain trade secrets and other confidential and/or proprietary information
which constitute valuable property rights, which it has developed through a
substantial expenditure of time and money, which are and will continue to be
utilized in the Company’s business and which are not generally known in the
trade. This proprietary information

 

-5-



--------------------------------------------------------------------------------

  includes the list of names of the customers and suppliers of Quiksilver, and
other particularized information concerning the products, finances, processes,
material preferences, fabrics, designs, material sources, pricing information,
production schedules, sales and marketing strategies, sales commission formulae,
merchandising strategies, order forms and other types of proprietary information
relating to our products, customers and suppliers. You agree that you will not
disclose and will keep strictly secret and confidential all trade secrets and
proprietary information of the Company, including, but not limited to, those
items specifically mentioned above.

 

  11. Expense Reimbursement. The Company will reimburse you for documented
reasonable and necessary business expenses incurred by you while engaged in
business activities for the Company’s benefit on such terms and conditions as
shall be generally available to other executives of the Company.

 

  12. Compliance With Business Policies. You will be required to observe the
Company’s personnel and business policies and procedures as they are in effect
from time to time. In the event of any conflicts, the terms of this Agreement
will control.

 

  13. Entire Agreement. This Agreement, its addendum, and any confidentiality,
stock option, restricted stock, stock appreciation rights or other similar
agreements the Company may enter into with you contain the entire integrated
agreement between us regarding your employment, and no modification or amendment
to this Agreement will be valid unless set forth in writing and signed by both
you and an authorized officer of the Company.

 

  14.

Mutual Agreement to Arbitrate. To the fullest extent allowed by law, any
controversy, claim or dispute between you and the Company (and/or any of its
affiliates, owners, shareholders, directors, officers, employees, volunteers or
agents) relating to or arising out of this Agreement, your employment or the
termination of that employment will be submitted to final and binding
arbitration in Orange County, California, for determination in accordance with
the American Arbitration Association’s (“AAA”) Employment Arbitration Rules (the
“Rules”), including any subsequent modifications or amendments to such Rules, as
the exclusive remedy for such controversy, claim or dispute. In any such
arbitration, the parties may conduct discovery to the same extent as would be
permitted in a court of law. You acknowledge that you have had the opportunity
to read and review the Rules prior to signing this Agreement. A copy of the
Rules is also available from the Company’s Human Resources Department and can be
found on-line at www.adr.org/employment. The arbitrator shall issue a written
decision, and shall have full authority to award all remedies which would be
available in court. The Company shall pay the arbitrator’s fees and any AAA
administrative expenses. Any judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Possible disputes
covered by the above include (but are not limited to)

 

-6-



--------------------------------------------------------------------------------

  unpaid wages, breach of contract (including this Agreement), torts, violation
of public policy, discrimination, harassment, or any other employment-related
claims under laws including but not limited to, Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the California Fair Employment and Housing Act, the California
Labor Code and any other statutes or laws relating to an employee’s relationship
with his/her employer, regardless of whether such dispute is initiated by you or
the Company. Thus, this bilateral arbitration agreement fully applies to any and
all claims that the Company may have against you, including (but not limited to)
claims for misappropriation of Company property, disclosure of proprietary
information or trade secrets, interference with contract, trade libel, gross
negligence, or any other claim for alleged wrongful conduct or breach of the
duty of loyalty. Nevertheless, claims for workers’ compensation benefits or
unemployment insurance, those arising under the National Labor Relations Act,
and any other claims where mandatory arbitration is prohibited by law, are not
covered by this arbitration agreement, and such claims may be presented by
either the Company or you to the appropriate court or government agency. BY
AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE UP
ALL RIGHTS TO TRIAL BY JURY. This mutual and bilateral arbitration agreement,
which shall be governed by the Federal Arbitration Act, is to be construed as
broadly as is permissible under applicable law.

 

  15. Compliance with Section 409A.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and the regulations and other guidance promulgated thereunder.
Accordingly, all provisions herein shall be construed and interpreted to comply
with Code Section 409A and if necessary, any such provision shall be deemed
amended to comply with Code Section 409A and the regulations and other guidance
promulgated thereunder.

(b) Any payments to which you become entitled under Paragraph 9(c) hereof shall
be treated as the right to receive a series of separate payments for purposes of
Code Section 409A.

(c) Paragraph 15(a) above shall not be construed as a guarantee by the Company
of any particular tax effect to you under this Agreement, however. The Company
shall not be liable to you if any payment or benefit made or provided under this
Agreement is determined to result in additional tax, penalty or interest under
Code Section 409A, nor for reporting to the Internal Revenue Service or other
taxing authority in good faith any payment or benefit made or provided under
this Agreement as an amount includible in gross income under Section 409A or as
a violation of Section 409A.

(d) With respect to any reimbursement of expenses to which you are entitled
under this Agreement, or any provision of in-kind benefits to you

 

-7-



--------------------------------------------------------------------------------

  as specified under this Agreement, such reimbursement of expenses or provision
of in-kind benefits shall be subject to the following conditions: (i) the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in one taxable year shall not affect the expenses eligible for reimbursement or
the amount of in-kind benefits provided in any other taxable year, except for
any medical reimbursement arrangement providing for the reimbursement of
expenses referred to in Section 105(b) of the Code, solely to the extent that
the arrangement provides for a limit on the amount of expenses that may be
reimbursed under such arrangement over some or all of the period in which the
reimbursement arrangement remains in effect; (ii) the reimbursement of an
eligible expense shall be made no later than the end of the calendar year after
the calendar year in which such expense was incurred; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

  16. Clawback Compliance. Any amounts paid pursuant to this Agreement shall be
subject to recoupment in accordance with any clawback policy that the Company
has adopted or is required in the future to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law.

 

  17. Successors and Assigns. This Agreement will be assignable by the Company
to any successor or to any other company owned or controlled by the Company, and
will be binding upon any successor to the business of the Company, whether
direct or indirect, by purchase of securities, merger, consolidation, purchase
of all or substantially all of the assets of the Company or otherwise.

Please sign, date and return the enclosed copy of this Agreement to me to
acknowledge your agreement with the above.

Thank you.

 

Very truly yours,    Robert B. McKnight, Jr. Chairman and Chief Executive
Officer

 

Enclosure ACKNOWLEDGED AND AGREED:    Rob Colby    Dated

 

-8-